DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 9-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites in lines 12-14 a circuit coupled to a photodetector and configured to gate the photodetector “to expect time interval of microbubble formation and/or bursting in the eye.” The scope of the term “bursting in the eye” is not readily clear from the claim language and, therefore, renders the claims infinite.  Note: in this Office Action, this term is treated as microbubbles collapsing/bursting in the eye.
Claim 4 recites the limitation "the pulse of the therapeutic radiation" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Hence, this limitation further renders indefinite claims 4 and 5.
Claim 9 recites the limitation "the first beam splitter" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This limitation further renders claims 9 and 10 indefinite. Note: claim 9, which depends from claim 1 recites that surgical system further comprises a second beam splitter. However, its parent claim does not recite a beam splitter.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, Pub. No. 2004/0039378.
Regarding claim 1, Lin teaches a laser-based ophthalmological surgical system (para (0016]-[0017], comprising:
a therapeutic radiation source (10) configured to emit therapeutic radiation with a first wavelength (para [0017], (0020), figure 1, the treatment laser source 10 sends treatment laser 
a probe radiation source (30) configured to emit probe radiation (32) with a second wavelength different than the first wavelength (para [0017], [0035], Optional probe laser 30 produces probe beam 32, which is directed onto polarizing beam splitter 34, directing probe beam 32 toward quarter-wave plate 36...probe source which can illuminate in spectral regions somewhat removed from the treatment source wavelength);
one or more optical elements (14) configured to direct the therapeutic radiation and the probe radiation into an eye of a patient and to collect reflected probe radiation from the eye of the patient (para [0017], Dichroic beam splitter 14 is adapted to allow transmittance of treatment beam 12...Probe beam 32 impinges on dichroic beam splitter 14, which is adapted to reflect probe beam 32 along substantially the same path as treatment beam 12), the reflected probe radiation being indicative of an amount of therapeutic radiation exposure of the eye of the patient (para [0038], [0046]-[0047], the probe source can be used in a through-sample or reflective (back-scattering) geometry...The laser beam fluence can be slowly increased while monitoring parameters of the scattered treatment beam...The monitoring should be carried out so as to determine if there is any change, for example, a positive change, in the reflectivity of the target cells); and
a photodetector configured to receive the reflected probe radiation from the one or more optical elements and to generate a photocurrent indicative of the amount of therapeutic radiation exposure of the eye of the patient (para [0036], [0038}; [0040]-[0041], [0050], the back-scattering intensity is detected by a detector and compared with a reference intensity 
Regarding claim 17, Lin teaches a method to measure therapeutic radiation dosimetry (para [0045], methods of treating particular cells in RPE tissue involve exercising substantially precise control over the laser dosimetry administered), the method comprising:
irradiating an eye of a patient with therapeutic radiation with a first wavelength (para [0017], [0020], figure 1; Treatment laser source 10 sends treatment laser beam 12 to dichroic beam splitter 14... directs treatment beam 12 through contact lens 26 into eye 28 . . .preferred
wavelengths for the treatment beam range from about 400 nm to about 600 nm), wherein the therapeutic radiation causes microbubbles to form on melanosomes of retinal pigment epithelial (RPE) cells of the eye of the patient (para [0015]-{0016], {0036}, [0045], (0049). The absorption of laser energy by chromophores (specifically melanosomes) within, or proximate to, cells produces transient (lifetimes on the order of nanoseconds to microseconds) micro-cavitation bubbles .. . back-scattering of the excitation beam itself can be used to monitor bubble formation . . . treating particular cells in RPE tissue . . . the back-scattered signal intensity should show a sudden increase near the end of the laser pulse if a bubble is produced);
irradiating the eye of the patient with probe radiation with a second wavelength different than the first wavelength (para [0017], [0035], Optional probe laser 30 produces 
collecting reflected probe radiation from the eye of the patient (para [0017], Probe beam 32 is reflected back along the same path and a fraction of probe beam 32 passes through polarizing filter 34, through focusing lens 38, and into detector 40); and
generating a photocurrent from the collected reflected probe radiation, the photocurrent being indicative of an amount of therapeutic radiation exposure of the eye of the patient (para [0036], [0038], [0040]-[004 1], the back-scattering intensity is detected by a detector and compared with a reference intensity generated from the excitation beam itself... the geometry is a back-scattering detection of an optical probe beam .. . Detection of an optical probe can be accomplished by photodiodes . . . an avalanche-type photodiode can be used... The output of the detector is fed into a monitoring device, such as an oscilloscope).
Regarding claim 26, Lin teaches the method of claim 17, further comprising modulating a probe radiation source to emit the probe radiation as modulated probe radiation (para [0038], [0054}, The probe laser power should be adjusted to prevent heating of the tissue by the probe beam, and can be from about 0.01 to about 1 mW... the probe beam was switched on for less than 10 mu s and switched off (1 percent power) 2-4 mu s after the end of the pulse.
Allowable Subject Matter
Claims 20-22, 25, 27,28,30,31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                         
March 12, 2022